Trippe, Judge.
1. We are satisfied from a thorough examination of the prqvisions of the Code on the subject of peddling, that the person to whom the license to peddle is required to be granted is he who travels and vends the goods and wares, and that it is against such person that the process is to be issued, under section 535 of the Code, when he peddles without - license. Section 1634 provides that the peddler shall furnish the ordinary with evidence of 7ns good character, and shall take and subscribe before him this oath: “ I swear that I will use this license in no other county than the one for which it is granted, nor suffer any person to use it in my name, and that I am a citizen of this state, etc. * * * and the license must contain a description of the person of the peddler.” The two pro*331visions requiring the peddler to furnish evidence of his character and a description of his person, plainly show that the license must be to him who does the peddling, the act of traveling and selling, and not to another person, a merchant or firm of merchants, who may do the peddling through an agent, by virtue of a license granted to them. We can see many good reasons for such requisitions, and the provisions quoted plainly mean this. Section 533 is, if any pei’son, except a disabled soldier of this state, peddles without first obtaining license, etc., he forfeits to the county $100 00 for the first act of peddling, and for each month thereafter f25 00; and then section 536 declares that the ordinary may issue process against such person. Now, against whom is the process to issue? Surely against him who should obtain the license, and who peddles without it. It cannot go against A by simply alleging that B peddled for A, and that A had no license, or that A peddled by his agent without first having obtained a license. If the license is to issue to the peddler, and if the process is to be against him who peddles without a license, then it must be against the person who does the act of peddling. If it be objected to this construction that responsible parties may violate the law with impunity, and that there could be no vindication of it when thus violated by or through an irresponsible or insolvent agent, the reply is, that two means are provided whereby it may be done. The latter clause of section 536 enacts that in default of enough property being found to pay the penalty, the defendant shall be arrested and safely kept, as in cases of persons under ca. sa. Indeed, the requisition of the statute is that the process is so to issue. Even if this provision be not now operative, on the ground that the ca. sa. law is not now of force, which we do not determine, there is a still heavier penal provision.
By section 4598 peddling without license is declared to be a misdemeanor, au'd punishable as other misdemeanors by a fine not exceeding $1,000 00, imprisonment, or work in a chain-gang, or any one or more of these as may be ordered in the discretion of the judge. It would hardly be claimed that *332the plaintiffs in error who reside in the state of Tennessee could be indicted under this section* demanded by the governor, and punished in any county of this state, where it was charged that they had peddled by an agent* without first having obtained a license. If the one provision of the law could not thus be enforced* how can the other? Whether the legislature may not provide that the process specified in section 53® might issue against one who thus procures another to peddle for him, so far as to make the horse and wagon and goods* furnished to the one who does the peddling liable to it* we do not say. Sufficient is it that there is no such enactment, and such laws are not to be enlarged by construction.
2. This process having been issued against the plaintiffs on the ground that* as partners, they did, by their agent, peddle without having obtained license authorizing them to do soy was illegally issued, and being without authority of law was void upon its face. A new trial i» therefore granted.
Judgment reversed.